DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on an application filed in Japan on June 7th, 2017 as received by the United States Patent and Trademark Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 15 is directed to A non-transitory computer-readable storage medium having a program, independent claim 30 is directed to an information processing method and independent claim 31 is directed to a server communicating with a terminal, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 15 recites a non-transitory computer-readable storage medium having a program to conduct general business interactions of sales activities and business relations through associating a user with a transaction by identifying a user of a terminal with a code that comprises product and transaction information to properly associate said user with said product and said transaction.  Specifically, the claims recite:

A non-transitory computer-readable storage medium having a program stored therein that, when executed by at least one processor of a server, causes the at least one processor to perform operations comprising: assigning, from a set of code information values in an available state, code information to a user of a terminal, … associating identification information for identifying the user of the terminal with the code information related to a code that is configured to be used in a store,…; transmitting, from the server to the terminal of the user identified by the identification information, the code information associated with the identification information; receiving, from an external device, transaction information that is related to a transaction at a store and associated with the code information, and the code information; accessing the identification information of the user assigned to the received code information, … and associating, the identification information associated with the received code information, with the transaction information associated with the received code information. 
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities and business relations through associating a user with a transaction which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 15 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as non-transitory computer-readable storage medium, processor, server, terminal and external device) as a tool in claim 15 in claim 15 to perform the functions of assigning, associating, transmitting, receiving and accessing as claim 15 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a non-transitory computer-readable storage medium, processor, server, terminal and external device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the non-transitory computer-readable storage medium, processor, server, terminal and external device perform the steps or functions of sales activities and business relations through associating a user with a transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as non-transitory computer-readable storage medium, processor, server, terminal and external device) performing functions of assigning, associating, transmitting, receiving and accessing that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of a non-transitory computer-readable storage medium, processor, server, terminal and external device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities and business relations through associating a user with a transaction.  As discussed above, taking the claim elements separately, non-transitory computer-readable storage medium, processor, server, terminal and external device performs the steps or functions of sales activities and business relations through associating a user with a transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities and business relations through associating a user with a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claims 30 and 31 describe an information processing method and server communicating with a terminal performing functions of assigning, associating, transmitting, receiving and accessing relating to associating a user with a transaction without additional elements beyond generic computer components such as a memory, processor, server, terminal and external device that provide significantly more than the abstract idea of commercial interactions through sales activities and business relations through associating a user with a transaction as noted above regarding claim 15.  Therefore, these independent claims are also not patent eligible.
Dependent claims 16-29 and 32 further describe the abstract idea of commercial interactions for sales activities and business relations through associating a user with a transaction. These dependent claims do not include additional elements to perform their respective functions of receiving, reading, associating, displaying, disassociating, calculating, sending, updating, holding off performing the update processing and determining beyond the generic computer components of a non-transitory computer-readable storage medium, processor, server, terminal,  external device and code reader and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Further, the use of a code reader in claims 16-18 and 21 to read a code by using a processor is using said code reader in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 15 also renders dependent claims 16-29 and 32 as not patent eligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 15-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US Patent Application Publication 2004/0243478 A1).
Regarding Claim 15, Walker teaches:
A non-transitory computer-readable storage medium having a program stored therein that, when executed by at least one processor of a server, causes the at least one processor to perform operations comprising (See Walker ¶ [0139-0141] - describes a computer based system executing instructions for conditional offer generation to buyers from sellers within the system, wherein said system is hosted by a server): 
assigning, from a set of code information values in an available state, code information to a user of a terminal, the code information having an expiration date indicating an effective usage period of the code information by the user of the terminal (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system, [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code and [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired);
associating identification information for identifying the user of the terminal with the code information, the identification information being included in user information of the user, the code information being different from the user information (See Walker ¶ [0304] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); 
transmitting, from the server to the terminal of the user identified by the identification information, the code information associated with the identification information (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system and [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code); 
receiving, from an external device, transaction information that is related to a transaction at a store and associated with the code information, and the code information (See Walker ¶ [0304-0305] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store, wherein the product is not charged to a buyer’s credit card until said buyer takes possession of said product to allow, at least in part, updating of any applicable taxes to the transaction if said buyer purchased said product online in a different tax jurisdiction than that of the point of possession of product transfer between the seller and the buyer); 
accessing the identification information of the user assigned to the received code information, according to the effective usage period of the code information (See Walker ¶ [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); and
associating the identification information associated with the received code information with the transaction information associated with the received code information (See Walker ¶ [0304-0307] - describes the system associating buyer identification data with a product bar code and allowing said buyer to reserve said product at a certain price for buyer pick up at a retail store at a later time [timeframe], wherein said buyer, product and pricing data is encoded on a bar code of a voucher).
Regarding Claim 16, Walker teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein the receiving comprises receiving the code information related to the code when the code is read by a code reader installed in the store (See Walker ¶ [0304-0305] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store, wherein the product is not charged to a buyer’s credit card until said buyer takes possession of said product to allow, at least in part, updating of any applicable taxes to the transaction if said buyer purchased said product online in a different tax jurisdiction than that of the point of possession of product transfer between the seller and the buyer and [0579-0578] - describes a retailed device being a point of sale terminal with several input devices including a bar code reader).
Regarding Claim 17, Walker teaches:
The non-transitory computer-readable storage medium according to claim 16, wherein: 
the receiving comprises receiving the transaction information comprising transaction code information related to a transaction code of a transaction target at the store when the transaction code is read by the code reader installed in the store (See Walker ¶ [0304-0305] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store, wherein the product is not charged to a buyer’s credit card until said buyer takes possession of said product to allow, at least in part, updating of any applicable taxes to the transaction if said buyer purchased said product online in a different tax jurisdiction than that of the point of possession of product transfer between the seller and the buyer and [0579-0578] - describes a retailed device being a point of sale terminal with several input devices including a bar code reader. As the specification of the instant application defines “a transaction target” as a particular item to be associated with a product promotion, see ¶ [0590] - describes the system automatically selecting products to promote if they have been held in inventory too long).
Regarding Claim 18, Walker teaches:
The non-transitory computer-readable storage medium according to claim 16, wherein the code information is associated with price information that is obtained when the code is read by the code reader (See Walker ¶ [0304-0307] - describes the system associating buyer identification data with a product bar code and allowing said buyer to reserve said product at a certain price for buyer pick up at a retail store at a later time [timeframe], wherein said buyer, product and pricing data is encoded on a bar code of a voucher).
Regarding Claim 19, Walker teaches:
The non-transitory computer-readable storage medium according to claim 18, wherein the price information indicates that a price is zero (See Walker Fig. 13
 - shows examples of supplemental offers considered by the system, wherein Supplemental Offer Description (1320) shows an offer for a “Free Movie Tape”.  For the purpose of examination, “Free” is the functional equivalent of “a price is zero”).
Regarding Claim 20, Walker teaches:
The non-transitory computer-readable storage medium according to claim 17, wherein: the code information indicates that a price displayed on a receipt is zero; and 
the price associated with the transaction code information related to the transaction code is displayed on the receipt (See Walker ¶ [0300] - describes the system showing an “amount due” on a receipt being “$0.00” and that the receipt also includes a “store price” as part of the transaction record).

Regarding Claim 21, Walker teaches:
The non-transitory computer-readable storage medium according to claim 17, wherein the transaction information comprises price information associated with the transaction code information, the transaction code information being related to the transaction code read by the code reader (See Walker ¶ [0451] - describes the system determining a price a buyer is to pay at redemption of a product voucher when said redemption is initiated by the reading of a bar code on said voucher).
Regarding Claim 22, Walker teaches:
The non-transitory computer-readable storage medium according to claim 15, further comprising associating the identification information with reward information so that the identification information is associated with the transaction information and the reward information (See Walker ¶ [0261] - describes the system using a bar code to store and recognize transaction data and [0345] - describes the system using subsidies from different parties to incentivize sales of products, which are tied to particular products).
Regarding Claim 23, Walker teaches:
The non-transitory computer-readable storage medium according to claim 22, wherein:
the associating the identification information with the reward information comprises associating the identification information with the reward information based on the expiration date (See Walker ¶ [0441] - describes the system identifying supplemental offers that have not expired to give to a buyer and deleting offers in the database that have expired).
Regarding Claim 24, Walker teaches:
The non-transitory computer-readable storage medium according to claim 23, wherein the reward information is associated with the identification information until the expiration date associated with the received code information has not passed (See Walker ¶ [0441] - describes the system identifying supplemental offers that have not expired to give to a buyer and deleting offers in the database that have expired), and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q250884 Appln. No.: 16/670,595 
wherein the operations further comprise disassociating the reward information from the identification information in a waiting period after the expiration date has passed, the waiting period being a period calculated from the expiration date (See Walker ¶ Fig. 22 - (2240) - shows the system using two expiration dates, wherein the first expiration [12/1/99] is the expiration of the initial order/ offer with initial terms of sale and the second expiration date [12/15/99] is after the first expiration [12/1/99] and with different terms of sale, thereby disassociating the initial order/ offer from the first expiration date [12/1/99]).
Regarding Claim 25, Walker teaches:
The non-transitory computer-readable storage medium according to claim 23, wherein the identification information is associated with the transaction information until the expiration date associated with the received code information has not passed, and the identification information is associated with the transaction information in a waiting period after the expiration date has passed, the waiting period being a period calculated from the expiration date (See Walker ¶ [0638-0641] - describes the system recognizing that a buyer has taken too long to redeem a product at a retail store based on the original offer conditions and the conditions at the time of redemption/ product possession transfer, wherein said buyer’s account is updated with a penalty charge if said buyer takes possession of said product outside of said time window and Fig. 22 - (2240) - shows the system using two expiration dates, wherein the first expiration [12/1/99] is the expiration of the initial order/ offer with initial terms of sale and the second expiration date [12/15/99] is after the first expiration [12/1/99] and with different terms of sale, thereby disassociating the initial order/ offer from the first expiration date [12/1/99]). 

Regarding Claim 26, Walker teaches:
The non-transitory computer-readable storage medium according to claim 15, further comprising sending reward information to the terminal of the user identified by the identification information, so that the identification information is associated with the transaction information and the reward information (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system, [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code, [0261] - describes the system using a bar code to store and recognize transaction data and [0345] - describes the system using subsidies from different parties to incentivize sales of products, which are tied to particular products).
Regarding Claim 27, Walker teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein the operations further comprise performing update processing to update the identification information associated with the code information to different identification information (See Walker ¶ [0227] - describes the system updating the status of a redemption voucher when a buyer takes possession of a product at a retailer).
Regarding Claim 28, Walker teaches:
The non-transitory computer-readable storage medium according to claim 27, wherein:  5PRELIMINARY AMENDMENTAttorney Docket No.: Q250884 Appln. No.: 16/670,595 
the associating the identification information with the code information comprises associating the code information with available period information (See Walker ¶ [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired); and 
the performing the update processing comprises updating the identification information associated with the code information to the different identification information when the expiration date set based on the available period information has passed (See Walker ¶ [0638-0641] - describes the system recognizing that a buyer has taken too long to redeem a product at a retail store based on the original offer conditions and the conditions at the time of redemption/ product possession transfer, wherein said buyer’s account is updated with a penalty charge if said buyer takes possession of said product outside of said time window and Fig. 22 - (2240) - shows the system using two expiration dates, wherein the first expiration [12/1/99] is the expiration of the initial order/ offer with initial terms of sale and the second expiration date [12/15/99] is after the first expiration [12/1/99] and with different terms of sale, thereby disassociating the initial order/ offer from the first expiration date [12/1/99]).
Regarding Claim 29, Walker teaches:
The non-transitory computer-readable storage medium according to claim 28, wherein the performing the update processing comprises holding off performing the update processing in a waiting period after the expiration date has passed, the waiting period being a period calculated from the expiration date (See Walker ¶ [0638-0641] - describes the system recognizing that a buyer has taken too long to redeem a product at a retail store based on the original offer conditions and the conditions at the time of redemption/ product possession transfer, wherein said buyer’s account is updated with a penalty charge if said buyer takes possession of said product outside of said time window.  Further, this update only occurs when said buyer takes possession of said product at some point after an expiration date of said offer, thereby keeping said update in holding state until the conditions are met that trigger said update.  and Fig. 22 - (2240) - shows the system using two expiration dates, wherein the first expiration [12/1/99] is the expiration of the initial order/ offer with initial terms of sale and the second expiration date [12/15/99] is after the first expiration [12/1/99] and with different terms of sale, thereby disassociating the initial order/ offer from the first expiration date [12/1/99]).
Regarding Claim 30, Walker teaches:
An information processing method that is performed by a processor in a server to communicate with a terminal and to process information in the server, the information processing method comprising (See Walker ¶ [0139-0141] - describes a computer based system executing instructions for conditional offer generation to buyers from sellers within the system, wherein said system is hosted by a server): 
assigning, from a set of code information values in an available state, code information to a user of a terminal, the code information having an expiration date indicating an effective usage period of the code information by the user of the terminal (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system, [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code and [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired);
associating identification information for identifying the user of the terminal with the code information, the identification information being included in user information of the user and the code information being different from the user information (See Walker ¶ [0304] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); 
transmitting, from the server to the terminal of the user identified by the identification information, the code information associated with the identification information (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system and [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code); 
receiving, from an external device, transaction information that is related to a transaction at a store and associated with the code information, and the code information (See Walker ¶ [0304-0305] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store, wherein the product is not charged to a buyer’s credit card until said buyer takes possession of said product to allow, at least in part, updating of any applicable taxes to the transaction if said buyer purchased said product online in a different tax jurisdiction than that of the point of possession of product transfer between the seller and the buyer); 
accessing the identification information of the user assigned to the received code information, according to the effective usage period of the code information (See Walker ¶ [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); and  6PRELIMINARY AMENDMENTAttorney Docket No.: Q250884 Appln. No.: 16/670,595 
associating the identification information associated with the received code information with the transaction information associated with the received code information (See Walker ¶ [0304-0307] - describes the system associating buyer identification data with a product bar code and allowing said buyer to reserve said product at a certain price for buyer pick up at a retail store at a later time [timeframe], wherein said buyer, product and pricing data is encoded on a bar code of a voucher).
Regarding Claim 31, Walker teaches:
A server in communication with a terminal, comprising: 
a memory configured to store computer-readable instructions; and 
at least one processor configured to execute the computer-readable instructions to (See Walker ¶ [0139-0141] - describes a computer based system executing instructions for conditional offer generation to buyers from sellers within the system, wherein said system is hosted by a server),
assign, from a set of code information values in an available state, code information to a user of a terminal, the code information having an expiration date indicating an effective usage period of the code information by the user of the terminal (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system, [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code and [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired);
associate identification information for identifying the user of the terminal with the code information, the identification information being included in user information of the user and the code information being different from the user information (See Walker ¶ [0304] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); 
transmit to the terminal of the user identified by the identification information, the code information associated with the identification information (See Walker ¶ [0174] - describes a buyer device interacting with a POS terminal of the system and [0257-0258] - describes the system transmitting an electronic message to a buyer comprising a voucher for product pickup, wherein said voucher includes the name of the buyer and a product bar code); 
receive from an external device, transaction information that is related to a transaction at a store and associated with the code information, and the code information (See Walker ¶ [0304-0305] - describes the system associating buyer identification data with a product bar code to be picked up at a later time at a retail store, wherein the product is not charged to a buyer’s credit card until said buyer takes possession of said product to allow, at least in part, updating of any applicable taxes to the transaction if said buyer purchased said product online in a different tax jurisdiction than that of the point of possession of product transfer between the seller and the buyer); 
access the identification information of the user assigned to the received code information, according to the effective usage period of the code information (See Walker ¶ [0440-0441] - describes the system identifying supplemental offers to give to a buyer if said buyer qualifies for said offers based on a particular product they redeemed/ took possession of and said supplemental offers have not expired and [0637-0638] - describes the system using buyer names, emails addresses and postal [physical] addresses as types of identifying data for said buyers); and
associate the identification information associated with the received code information with the transaction information associated with the received code information (See Walker ¶ [0304-0307] - describes the system associating buyer identification data with a product bar code and allowing said buyer to reserve said product at a certain price for buyer pick up at a retail store at a later time [timeframe], wherein said buyer, product and pricing data is encoded on a bar code of a voucher).
Regarding Claim 32, Walker teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein the operations further comprise determining a length of a waiting period of the code information based at least on an issuance frequency of the code information and a quantity of the code information (See Walker ¶ [0320] - describes the system determining a promotional period for redemption codes based on a supply of product being promoted and a number of codes issued and [0351] - describes the system operating in real-time or periodically to reconcile redeemed promotion codes against issued promotion codes).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 15, 30 and 31 as being directed to improvement of “the way devices manage associations between user identification information and transaction data” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 15, 30 and 31 are not positively limited to any particular process or sequence of functions to facilitate the functions of assigning, associating, transmitting, receiving and accessing in the steps for processing transactions with a computer beyond generic computer components being used in their ordinary capacity through use of a non-transitory computer-readable storage medium, processor, server, terminal, external device and code reader.  The applicant is reminded that the specification of the instant application is not read into the claims during examination.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention of claims 15-31, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims, as well as the limitations of new claim 32, do not further limit the invention around the prior art referenced above.  
Contrary to the applicant’s assertion that Walker does not disclose "assigning, from a set of code information values in an available state, code information to a user of a terminal, the code information having an expiration date indicating an effective usage period of the code information by the user of the terminal," or "accessing the identification information of the user assigned to the received code information, according to the effective usage period of the code information", these limitations are taught by Walker as shown above in independent claims 15, 30 and 31. 
The applicant is reminded that the citation of Walker needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687